              Case 2:20-sw-00947-DB Document 4 Filed 07/27/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DENISE N. YASINOW
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
                                                                             FILED
   Sacramento, CA 95814                                                      Jul 27, 2021
 4 Telephone: (916) 554-2700
                                                                         CLERK, U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     IN THE MATTER OF THE APPLICATION               CASE NO: 2:20-SW-0947 DB
11   OF THE UNITED STATES OF AMERICA
     FOR SEARCH WARRANT CONCERNING:                 [PROPOSED] ORDER TO UNSEAL SEARCH
12                                                  WARRANT AND SEARCH WARRANT
     2006 SILVER VOLKSWAGEN JETTA                   AFFIDAVIT
13   SEDAN BEARING CA LICENSE PLATE
     7TIP158
14

15         Upon application of the United States of America and good cause having been shown,

16         IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.

17
     Dated:    July 27, 2021
18                                                    The Honorable Jeremy D. Peterson
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT
